WHITAKER, J.
The action was for personal injuries caused by the alleged negligence of defendant. Plaintiff was employed in the dry goods store of the defendant and fell down stairs. The only testimony upon which the verdict of the jury could have been based is as follow's:
“I started, to walk down stairs, and just as I stepped down one step, the stairs were very slippery, and my heel caught in the top step, and I tell down the whole flight of steps. Q. State what was on the top step. A. Well, I slipped on the step. It was wet, and I fell down the whole flight of stairs. * * * The top step was broken in one place. It had a large hole in."
Plaintiff had noticed the condition of the step for four or five days. The evidence showed that the day of the accident was a wet one, and that many people came upon the steps from the street. The plaintiff was familiar with the condition of the stairs. We think that the evidence fails to establish negligence on the part of the defendant and freedom from negligence on the part of plaintiff, and it also fails to show that the alleged hole was the proximate cause of the injury.
. Order affirmed, with costs. All concur.